United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      June 16, 2011

                                         Before

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge


Nos. 08-3967, 08-3981, 08-3988, 08-3989,
08-3990, 10-1046, 10-1049, 10-1056, 10-1058
& 10-1059                                         Appeals from the United States
                                                  District Court for the
JOHN W. COSTELLO, not individually,               Northern District of Illinois,
but as Litigation Trustee Under the               Eastern Division.
Comdisco Litigation Trust,
               Plaintiff-Appellee,                Nos. 1:05-cv-767, -740, -764, -746, -736

      v.                                          Robert W. Gettleman,
                                                  Judge.
DEAN PROKOS, et al,
         Defendants-Appellants.


                                       ORDER

      The petition for panel rehearing, filed November 1, 2010, is hereby GRANTED
without further submission or argument.

      It is ORDERED that the panel’s opinion and judgment issued October 18, 2010
are VACATED.